DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Status of the Claims
Applicant’s arguments, filed 10/17/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Claims 1, 3, 5-7, 11, 13-14, and 23-24 as filed 10/17/2022 are the current claims hereby under examination. 

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 10/17/2022, have been fully considered.
Claim Objections 
	Arguments directed to the claim objections have been considered and are persuasive. The claims have been amended to address the objections. The previous claim objections have been withdrawn.

Rejections Under 35 U.S.C. § 101 
	Arguments directed to the claim rejections under 35 U.S.C. § 101 have been fully considered and are not persuasive.
The applicant argues that the amended claims are directed to an invention that amounts to significantly more than merely an abstract idea and that the system recited in claims 1 and 11 provides additional elements that integrate the judicial exception into a specific practical application using specific rating scales, and are significantly more than the judicial exception based on the specific utilization of information to visualize particular differences in data characterized according to the recited rating scales. 
The examiner disagrees. The claim limitations about the specific scale are directed to the type of information and do not additionally describe the specific structure used to acquire that data. The inputting part is still directed to a generic computer component which is only generally linked to the particular field of pain monitoring based on the type of data obtained. The additional elements in the claims are well-understood, routine, and conventional to the art of pain monitoring and only perform the extra-solution activities of data gathering using known systems. 
The applicant further argues that the steps recited in claims 1 and 11 require significantly more than the application of an abstract idea, and the required steps integrate any alleged abstract analysis into a complex analytical workflow that identifies a type of chronic pain-related disease. Specifically, the amended claims recite a data analysis step that is significantly more than an abstract idea or a mental process. 
The examiner disagrees. As currently claimed, the data analysis step is recited in such a way that it can be performed mentally. The claims have been amended recite that an intended use of the processor is to visualize the differences in the data. These new limitations do not change the analysis steps. From the new claim limitations, it is apparent to the examiner that the data analysis and diagnosis steps can be made from mere observation of the data and are thus directed to the judicial exception. The steps not directed to the judicial exception are well-know, routine, and conventional as shown by Oudejans and require only a generic computer and other conventional components. 
The applicant also argues that the combination of data collection and analysis steps, and the specific system, recited in claims 1 and 11 mirror the acceptable integration of an allegedly mental process into a practical application as described in Example 37 and therefore, claims 1 and 11 amount to significantly more than an abstract idea or a mental process. 
The examiner disagrees that the claims of the instant applicant mirror the claims of example 37. Example 37 recites a practical application of the judicial exception which is performed based on the mental process performed. The claims of the instant applicant do not recite such a step. A diagnosis step based on a comparison of data cannot mirror a step of automatically organizing icons based on use because the diagnosis step is directed to the judicial exception.
The applicant finally argues that based on the application of a processor to analyze input information generated by the probe in amended claims 1 and 11 the claimed invention is not "well-known, routine, and conventional to one having ordinary skill in the art as shown by Oudejans."
The examiner disagrees. Oudejans discloses a well-known, routine, and conventional method which uses a computer to analyze eVAS scores recorded during a temperature stimulus program. It should be obvious to one in the art that a computers require a central processing unit, also known as a processor, to function. The specification as filed 03/15/2019 describes these structures as “known in the art.”

Claim Objections – Withdrawn and New
Claims 1 and 11 are objected to because of the following informalities:
In claims 1 and 11, please change “wherein the inputting information is based on” to read “wherein the [[inputting]] information is based on.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1 and 11, the generic placeholder “an input part” with the transitional phrase “for” modified by the functional language “for inputting information”
In claims 1 and 11, the generic placeholder “an analysis part” with the transitional phrase “for” modified by the functional language “analyzing  the inputted information”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding I, the input part is defined in [0046]: ”The input device may be an ordinary input device used in the art, and it includes, but is not limited to, a keyboard, a barcode reader, a touch panel, etc., as well as a button, a switch, a slider lever or the like.”
	Regarding II, the analysis part is further defined in the claim as including a “processor or microprocessor.”  

Claim Rejections - 35 USC § 112 – New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 11, 13-14, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 recite the limitation "it" in the limitation “thereby the subject recognizes it as a pain stimulus.”  It is unclear what “it” is referring to. Is “it” supposed to refer to the temperature stimulus, the probe, or the temperature change control program? For the purpose of examination, “it” will be interpreted as any of the temperature stimulus, the probe, and the temperature change control program.
Claims 3, 5-7, 13-14, and 23-24 are each ultimately dependent from one of claims 1 and 11, inherit and fail to remedy the indefiniteness, and are likewise rejected. 

Claim Rejections - 35 USC § 101 – Modified
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3, 5-7, 11, 13-14, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claims 1 and 11 are both process claims (Yes at Step 1) and are directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claims recite:
(b) analyzing the inputted information obtained in the test of (a)
(c) comparing the analysis results obtained in (b) with a reference value…[obtaining] the indicator for determining the type of the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases based on the comparison of the analysis results and the reference value
wherein the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is selected from the group consisting of fibromyalgia, depression, rheumatism, and chronic fatigue syndrome/myalgic encephalomyelitis
provided that when the chronic pain-related disease and/or the disease requiring differentiation from chronic pain-related diseases is fibromyalgia, the subject is diagnosed to have depression, rheumatism, or chronic fatigue syndrome/myalgic encephalomyelitis
which are directed to the judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably-abled to perform a step of analyzing data and comparing the data to a threshold to make a determination. The human mind is also reasonably-abled to place conditions on the comparison to arrive at specific determinations such as a particular diagnosis about a possible disease from a given set of given diseases using known rules. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claims do recite additional elements not directed to the judicial exception. The elements being:
a probe, wherein said probe generates a temperature stimulus based on a temperature change control program, and thereby the subject recognizes it as a pain stimulus
an input part for inputting information relating to a temperature stimulus generated in the probe, herein the inputting information is based on Visual Analogue Scale (VAS), Numerical Rating Scale (NRS), Verbal Rating Scale (VRS), or Face Scale of the subject's pain stimulus
an analysis part for analyzing the inputted information with a processor or a microprocessor to visualize the difference between a peak value of the pain and a value in offset state after the peak, a value of the peak itself, and a time period from a predetermined time point until the pain is no longer felt
(a) performing a pain offset measurement test on the subject, wherein the pain offset measurement comprises: (1) a step of changing the temperature of the probe from room temperature to a first temperature, (2) a step of keeping the temperature of the probe at the first temperature for about 5 seconds, (3) a step of changing the temperature of the probe to a second temperature, and then keeping the second temperature for about 5 seconds, (4) a step of changing the temperature of the probe to the first temperature, and then keeping the first temperature for about 20 seconds, (5) a step of returning the temperature of the probe to room temperature, wherein both the first temperature and the second temperature are temperatures at which temperature stimulus is recognized as pain, and  wherein the difference between the first temperature and the second temperature is a sufficient difference for a pain offset to occur in step (4),
The method of performing the pain offset measurement test (item IV) does not implement the judicial exception with a machine that is integral to the claim or any other apparatus and acts to generally link the judicial exception to the particular field of disease diagnostics. The claim recites a generic probe (item I) and a generic data input device (item II) which are described at a high level of generality and used only for the extra-solution activity of data-gathering. The input device is generically linked to the particular field by describing the type of data is to be inputted. The claim further recites a generic computer component (item III) which acts to merely implement the judicial exception. The mental process steps are merely implemented on a generic computer component which is combined with generic data-gathering devices used only for insignificant extra-solution activities (No at Step 2A Prong Two). For a machine to implement the judicial exception in a practical application, the machine must be particularly claimed, perform the steps of the method, and impose meaningful limits on the claim besides extra-solution activity or field-of-use (See MPEP 2106.05(b) Particular Machine [R-10.2019]). The claim recites any probe for generating a thermal stimulus program, any input part for inputting information, and a generic computer component for analyzing data.
Furthermore, the claims do not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The method described in steps (a)(1)-(a)(5) recite a generic a pain offset test with a probe and method for the subject to input pain information during the test. Such a test is well-known, routine, and conventional to one having ordinary skill in the art as shown by Oudejans in “The influence of offset analgesia on the onset and offset of pain in patients with fibromyalgia” cited by the applicant. Oudejans describes a “regular 1-step OA test” (2.3.1. “A regular 1-step OA test was induced using the 3-temperature paradigm as previously described”) (item IV) being performed with a heat probe (item I), a computerized potentiometer for inputting eVAS scores (item II) and a computer (item III). Furthermore, these well-known, routine, and conventional aspects act only to perform the insignificant extra-solution step of gathering data to be used in the mental processes described above. 

Regarding Claims 3, 5-7, 13-14, and 23-24, the method of claims 1 and 11 are further defined by generally linking the method to a field by reciting the specific disease being differentiated and including more information on how the data analysis is performed. The new limitations can be exemplified by “when the degree of pain after offset analyzed in (b) is significantly higher/high/low/lower than…then it is diagnosed that the subject has [one of the diseases].” This limitation is directed to an abstract idea encompassing a mental process because the limitation involves simply comparing two data (which can reasonably be performed by the human mind) and arriving at a specific determination. See page 12 of the remarks filed 06/17/2021, the difference of about 50-60% can be determined by eye. The claims generally linking the judicial exception to a particular field by specifying the specific diseases and are not sufficient to recite something significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        





/RENE T TOWA/Primary Examiner, Art Unit 3791